Citation Nr: 0121278	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50% 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.D.

ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which assigned an initial disability 
rating of 30 percent for PTSD, after granting service 
connection for this disability.  In a subsequent rating 
decision, the evaluation was increased to 50 percent, from 
the effective of service connection; however, the veteran has 
continued his appeal for a higher evaluation.  The veteran 
was afforded a personal hearing before the undersigned Member 
of the Board in June 2001.  A transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas, but the 
veteran has demonstrated his ability to maintain 
substantially gainful employment.
.

CONCLUSION OF LAW

The criteria for a 70 percent, but no higher, rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran underwent a VA psychiatric examination in 
September 1998.  At the examination, the veteran reported 
that he nightmares three to four times per week, insomnia, 
intrusive thoughts almost daily, flashbacks, depression, 
anxiety, fear, and guilt.  He reported avoidance of social 
and group activities.  The examiner noted a restricted range 
of affect and symptoms of increased arousal.  The veteran 
stated that he had worked throughout his adult life, and had 
been in the repair department for a discount retailer for 7 
years.  He indicated that while he generally had no problem 
with authority, he stated that he had experienced difficulty 
with a supervisor who was Vietnamese.  Objectively, the 
examiner found that the veteran had symptoms of 
hallucinations in flashback scenarios.  Also noted were 
hopelessness, guilt, and depression.  Some suicidal ideation 
was detected, but the examiner noted that the veteran had 
never made an attempt.  The veteran denied overt homicidal 
ideation, but admitted to losing his temper to the extent 
that he desired to "hurt somebody."  Cognitively, the 
veteran was alert and oriented, had good recall, and was 
mildly concrete.  The diagnosis was PTSD, chronic, severe.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, and noted serious impairment with sleep 
disorder, suicidal ideation, depression, active flashbacks, 
intrusive thoughts, symptoms of increased arousal, and 
avoidance.

In February 1999, the RO received a letter from John J. 
Higgins, Ph.D.  Dr. Higgins indicated that he had conducted 
an extensive interview with the veteran.  He stated that the 
veteran had a good deal of survivor's guilt, which led to 
extended periods of depression and withdrawal.  Dr. Higgins 
noted the veteran's irrational rage, pointing out that the 
veteran lost his temper many times each week.  He 
characterized the veteran's sleep as broken and irregular.  
The veteran's need for security in his home was described as 
"compulsive."  The veteran was noted to be personally 
isolated, with the inability to show normal feelings of love 
and affection.  With respect to the veteran's work history, 
Dr. Higgins noted that the veteran was able to continue his 
employment by having jobs where he could be alone with his 
work and not be required to interact with supervisors on a 
continual basis.  He concluded that the veteran's symptoms 
made him employable only under very specific circumstances, 
in very specific jobs.

An assessment of the veteran from Northwest Disability 
Management was received by the RO in March 1999.  It shows 
that the veteran had submitted to a battery of tests.  On the 
Posttraumatic Stress Diagnostic Scale, the veteran was found 
to have PTSD with a symptom severity rating of severe and a 
level of impairment in functioning of severe.  An 
interpretive profile report regarding the Trauma Symptoms 
Inventory indicates that the veteran had significant clinical 
elevations on several clinical scales.  On Holland's Barriers 
to Employability Index, the veteran's score indicated that he 
had severe employability impairment based on his personal 
problems.  

The veteran was afforded a further VA psychiatric examination 
in April 1999.  He reported sleep disturbance, intrusive 
thoughts and active nightmares.  He stated that he would go 
"on patrol" in the evening.  He noted that he had trouble 
socializing and was avoidant and withdrawn.  He stated that 
he had a difficult time keeping his temper under control, 
managing stress, and dealing with frustration and 
irritability.  Motivational problems and feelings of 
hopelessness were noted.   He admitted to being verbally 
aggressive and threatening to his girlfriend.  He endorsed 
the continuation of suicidal ideation.  Objectively, the 
veteran was neatly groomed and dressed, goal directed, 
coherent, and logical in his speech.  He denied overt 
psychotic symptoms, delusions, hallucinations, and paranoia.  
He indicated that he continued to have flashbacks and that 
his depression and lethal ideation also continued.  On formal 
cognitive testing, he was oriented and had good recall.  He 
was found to be overtly tremulous with upper extremity 
tremors, and was noted to be very anxious, dysphoric, and 
somewhat distraught overall with a restricted range of 
affect.  The examiner assigned a GAF score of 50, but noted 
that it could be "possibly 45 to 50," due to the serious 
symptoms in all areas.

A letter from the veteran's sister was received in September 
1999.  She indicated that the veteran, on his return from 
Vietnam, had changed significantly.  She stated that his 
personality had changed, he had horrible nightmares, and that 
he was unable to function socially.  

A VA outpatient psychiatry progress note dated in October 
1999 indicates that the veteran was upset over the limited 
increase in his disability rating.  The psychiatrist noted 
that the RO had relied heavily on the veteran's ability to 
"put on a good social demeanor for short periods of time."  
He noted, however, that the veteran experienced panic attacks 
more than three times per week and was unable to maintain 
relationships with anyone other than with his significant 
other.  He also noted that the veteran had tremendous 
difficulty with impulse control and often lashed out at his 
girlfriend.  The veteran's attention was noted to be 
consistently impaired.  His GAF was stated as being generally 
less than 50.  The score assigned on the date of the recorded 
contact was 40.  

Two letters in support of the veteran's claim were received 
in March 2000.  A letter dated in January 2000, from the 
manager of the store where the veteran worked, states that 
the veteran worked in the maintenance department of the store 
and was scheduled for the overnight shift.  He stated that 
the veteran was unable to complete tasks without a written 
list, and would become overwhelmed if given too many 
projects.  The veteran was observed as being friendly with 
coworkers, but did not have relationships with them outside 
the work place.  The manager indicated that the veteran 
functioned more effectively in jobs that required no contact 
with others.  He reported that he had spoken to the veteran 
concerning his failure to meet his scheduled hours, but that 
the veteran had been retained because the manager understood 
his PTSD.  The veteran's supervisor also supplied a 
statement, dated in March 2000.  He stated that the veteran 
was retained because he could achieve his tasks when he came 
to work "with a clear mind."  He noted that at times, the 
veteran could get very distraught and bogged down.  He 
related that he had taken the veteran's handgun and held it 
in safekeeping for him because, "of the way he was 
thinking."  

VA outpatient treatment records show that in March 1999, the 
veteran presented with depression and reported flashbacks, 
interrupted sleep, crying spells and poor impulse control.  
He indicated that his alcohol consumption had increased.  The 
psychiatrist noted that the veteran's girlfriend of 8 years 
had accompanied him.  A January 2000 treatment note indicates 
that the veteran was feeling tense and avoided socialization.  
He reported that he was able to sleep with medication.  An 
August 2000 treatment note reveals that the veteran was, 
"still managing, with missing a lot of work, but still has 
job."  

VA inpatient records from October 2000 show that during the 
intake evaluation, the veteran reported social withdrawal, 
nightmares, anxiety, crying spells, decreased sleep, feelings 
of worthlessness and guilt, loss of interest in activities, 
and a quick temper.  He stated that he could concentrate so 
long as he was alone.  The psychiatrist noted that the 
veteran had managed to continue to work by arranging to work 
alone.  The veteran stated that he consumed 10 to 12 beers 
per night, that he had two incidences of driving under the 
influence, and that he had "shakes."  He indicated that he 
had been married twice, and that the second marriage was 25 
years in duration.  He stated that his second divorce was 
largely due to his PTSD and drinking.  On mental status 
examination, the examiner noted psychomotor retardation but 
no psychomotor agitation or tremors.  The veteran was found 
to be well groomed, and was friendly and cooperative.  His 
affect was restricted and congruent.  He denied suicidal and 
homicidal ideation.  His thought process was linear, logical, 
and goal-directed.  The diagnostic impressions were PTSD and 
alcohol dependence.  The veteran's GAF score was 45.  Later 
entries in the October 2000 inpatient records reflect GAF 
scores of 40.

The veteran appeared before the undersigned Member of the 
Board in June 2001.  He testified that he worked the night 
shift as a maintenance man at a discount retailer, and that 
he had been placed on the night shift because being around 
others made him nervous and impeded his ability to function 
effectively.  He stated that when work became stressful, he 
would become anxious and experience chest pains.  He reported 
that he missed work because of his PTSD symptoms, and that he 
often experienced episodes of violent outbursts.  He endorsed 
difficulty with his memory and concentration, and noted that 
he often felt confused and disoriented.  The veteran's 
girlfriend also provided testimony.  She stated that the 
veteran insisted on having the doors locked and blinds closed 
at all times in their home.  She indicated that the only time 
the veteran slept was when she was home.  She stated that the 
veteran was verbally abusive, and would get "so mad that he 
just goes blind."   When asked about the veteran's panic 
attacks, she noted that the veteran's anxiety sometimes 
caused him to pass out, and that he had night sweats and 
shortness of breath.  When asked about his work situation, 
the veteran noted that he worked from 20 to 27 hours per 
week, and indicated that his income for the previous year had 
been about $15,000.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with VA examinations to 
determine the degree of severity of the disability.  The RO 
has obtained and the veteran has submitted pertinent 
treatment records and statements in support of his claim.  In 
addition, the Board notes that the veteran was afforded a 
personal hearing before the undersigned in June 2001.  At the 
hearing he indicated that his PTSD had increased in severity 
since his April 1999 examination, and that he expected to 
receive additional VA treatment for PTSD in the near future.  
However, he also stated that the benefit sought on appeal was 
a 70 percent rating and that he desired the Board to decide 
the appeal on the current record if it supported the grant of 
a 70 percent rating.  The Board has found the evidence 
currently of record to be sufficient to support a 70 percent 
rating.  Accordingly, no additional information or evidence 
is necessary to substantiate the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own  name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that from the date of service connection, the 
veteran's PTSD symptomatology most closely approximates the 
criteria for a 70 percent disability rating.  In this regard, 
the Board notes that  the veteran's problems with depression 
and social withdrawal are well documented.  He has a low 
tolerance for stress, and has been known to have violent 
outbursts.  He regularly experiences intrusive thoughts of 
Vietnam.  He has flashbacks, nightmares and panic attacks 
characterized by chest pain.  His sleep has been described as 
broken and irregular, and the medical evidence reveals that 
he gets little to no sleep without medication.  He has 
difficulty focusing on tasks, difficulties in his 
relationships with his children, difficulty establishing 
emotional relationships with others, and difficulty working 
with others.  Private and VA care providers have noted that 
the veteran has maintained his employment mainly because he 
is able to work alone and receives guidance and support from 
his girlfriend and supervisors.  In essence the record shows 
that the veteran's PTSD symptoms have been severe and 
productive of deficiencies in most areas.  

However, throughout the period from the effective date of 
service connection, the veteran has been gainfully employed 
and has maintained a social relationship with his girlfriend.  
He has not manifested symptoms indicative of total social and 
occupational impairment as contemplated by the criteria for a 
100 percent disability rating.  Therefore, the Board finds 
that the veteran's disability does not more nearly 
approximate the criteria for a 100 percent rating than those 
for a rating of 70 percent. 

Consideration has been given to assigning a staged rating; 
however, at no time since the date of service connection has 
the veteran's PTSD warranted a rating greater than 70 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent periods of hospitalization for the 
disability and that the manifestations of the disability are 
not unusual or exceptional.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.  


ORDER

A disability rating of 70 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

